Citation Nr: 0428690	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-11 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for chondromalacia, right 
knee, currently rated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted an increased rating for 
chondromalacia, right knee.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by clinically demonstrated flexion limited to 140 
degrees, and clinically demonstrated extension limited to 0 
degrees, with complaints of pain on motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee chondromalacia have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5104, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In an April 2002 letter, the RO advised the veteran that VA 
would let him know what information was needed for his claim, 
notified him of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send information 
describing any additional treatment of his right knee to the 
RO, and requested that the veteran tell the RO about any 
additional treatment records he wanted VA to try to get for 
him.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

It is noted that the VCAA notification letter was sent in 
April 2002, four months prior to the August 2002 initial 
rating decision which increased the veteran's rating from 0 
percent to 10 percent.  The rating decision, as well as the 
February 2003 Statement of the Case (SOC), advised the 
veteran of what the evidence needed to show for any further 
increase in his rating.

The VCAA notice provided by the RO prior to the transfer and 
certification of the veteran's case to the Board fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented, has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and that his representative has submitted argument 
on two occasions, in June 2003 and September 2004. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2004).  Moreover, the veteran was afforded 
a VA medical examination in June 2002 in connection with his 
claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Factual Background

The veteran was service-conncected for chondromalacia, right 
knee, at 0 percent from March 1989.  In April 2002, the 
veteran filed a claim for an increased rating, and, in an 
August 2002 rating decision, the RO granted an increase to 10 
percent. 

There are no reports of VA or private medical treatment of 
record.

The veteran received a VA-contracted medical examination in 
June 2002.  The veteran reported constant pain of mild-to-
uncomfortable degree on a daily basis when walking on hard 
surfaces, and flare-ups when biking, hiking or shifting.  The 
veteran said he had difficulty climbing stairs and gardening, 
is unable to push a lawnmower, and daily activities such as 
walking and shopping are limited.

Physical examination showed abnormal posture with leaning on 
the right leg, no signs of abnormal weight bearing, and 
normal posture without any limitation of function with 
respect to standing or walking.  Examination of the knee 
joints showed right and left knee flexion was 140 degrees, 
right and left knee extension was 0 degrees, and an abnormal 
appearance of both knees with abnormal movements.  There were 
no signs of arthritis and stability tests for both knees were 
within normal limits.  The circumference of the right knee 
was 37 cm, and the circumference of the left knee was 39 cm.  
Pain and discomfort of the right knee were noted as 
subjective factors, and limitation of motion and tenderness 
of the lateral side of the right leg were noted as objective 
factors.  X-rays of the right knee showed no effusion, no 
fracture evident, and no significant abnormalities.  The 
diagnosis was iliotibial tendonitis of the right leg. 

Legal Criteria

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Chondromalacia is rated under Tenosynovitis, 
Diagnostic Code 5024 of the Schedule, which requires that it 
be rated as limitation of motion of the affected parts, as 
arthritis, degenerative, found in Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.

Joints are rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved. When the limitation of motion of a specific 
joint is noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is for application for each major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Knee disabilities are evaluated pursuant to the criteria 
found in Diagnostic Codes 5256 to 5261 of the Schedule.  
38 C.F.R. § 4.71a. 

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  When there is evidence of dislocation 
of the semilunar cartilage of the knee with frequent episodes 
of locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  When there is evidence of symptomatic removal of the 
semilunar cartilage, a 10 percent rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5259.  

A claimant who has both arthritis and instability of the knee 
may be rated separately for the arthritis under Diagnostic 
Code 5003 (or 5010) and for the instability under Diagnostic 
Code 5257 if a compensable rating is warranted pursuant to 
both Diagnostic Codes.  VA O.G.C. Prec. Op. No. 23-97 (July 
1, 1997); 62 Fed. Reg. 63604 (1997).

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is 0 percent; 
flexion limited to 45 degrees is 10 percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited to 15 
degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Evaluations for limitation of knee extension are assigned as 
follows:  extension limited to 5 degrees is 0 percent; 
extension limited to 10 degrees is 10 percent; extension 
limited to 15 degrees is 20 percent; extension limited to 20 
degrees is 30 percent; extension limited to 30 degrees is 40 
percent; and extension limited to 45 degrees is 50 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  Under this provision, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movement of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints and muscles or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursions of movements in 
different planes.  Factors for consideration include less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint. 38 C.F.R. § 4.45.

The intent of the Schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligament, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
non-weight bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating, otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Analysis

The veteran contends that the 10 percent rating currently 
assigned does not reflect the true extent and severity of his 
condition, and that the June 2002 medical examination was 
inadequate for rating purposes.

The June 2002 medical examination contained a medical history 
from the veteran, a physical examination of the veteran's 
feet, posture, gait, and knee joints, Drawer and McMurray 
tests, measurements of extension and flexion of the legs, and 
x-rays of the right knee.  The Board finds that the 
subjective and objective evidence contained in the 
examination report provides an adequate basis on which to 
evaluate the veteran's service-connected disability.

The Schedular criteria for rating the veteran's service-
connected knee disability are based upon limitation of 
motion, found in Diagnostic Codes 5256-5261.  The June 2002 
VA-contracted medical examination did not find ankylosis, 
lateral instability, or effusion, so there is no basis for 
rating his disability under Diagnostic Codes 5256-5259.

Right knee flexion was measured at 140 degrees, an 
insufficient limitation of motion to warrant a compensable 
evaluation.  Right knee extension was measured at 0 degrees, 
an insufficient limitation of motion to warrant a compensable 
evaluation.

Although no instability of station, disturbance of 
locomotion, or interference with sitting, standing, or weight 
bearing was noted, the examination found objective evidence 
of pain with motion.  A part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Although neither the measured limitation of motion on flexion 
or extension meets the criteria for a compensable rating, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.  Accordingly, a 10 
percent rating for the veteran's service- connected right 
knee chondromalacia is appropriate.

In the absence of lateral instability; or a limitation of 
knee flexion of 30 degrees or less, including pain; or a 
limitation of knee extension of 15 degrees or more, including 
pain, a higher evaluation is not warranted.  DeLuca v. Brown, 
8 Vet. App. at 206-07.


ORDER

Entitlement to an increased rating for chondromalacia, right 
knee, currently rated at 10 percent, is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



